
	

113 HR 2240 IH: Small Business Tax Equity Act of 2013
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2240
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Blumenauer (for
			 himself, Mr. Rohrabacher,
			 Mr. Polis,
			 Mr. Smith of Washington,
			 Mr. Farr, Mr. Cohen, Mr.
			 Perlmutter, and Ms. Lee of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  deductions and credits relating to expenditures in connection with marijuana
		  sales conducted in compliance with State law.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Tax Equity Act of
			 2013.
		2.Allowance of
			 deductions and credits relating to expenditures in connection with marijuana
			 sales conducted in compliance with State law
			(a)In
			 generalSection 280E of the
			 Internal Revenue Code of 1986 is amended by inserting before the period at the
			 end the following: , unless such trade or business consists of marijuana
			 sales conducted in compliance with State law.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to taxable years ending after the date of the enactment of this Act.
			
